UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7980



MICHAEL JOHN BROWN,

                                              Plaintiff - Appellant,

          versus


MAYOR OBENDORF, Mayor, Virginia Beach; TERRY
S. JENKENS, Director, Community Service Board;
ALFRED M. JACOCKS, Chief of Police, Virginia
Beach; BRUCE C. MARQUIES, Norfolk Police
Chief; NORFOLK FIRE RESCUE, Paramedic III;
NORFOLK     POLICE     DEPARTMENT;     DIRECTOR
ADMINISTRATION,    Norfolk   General   Hospital
Sentara; PAUL FRAIM, Mayor of Norfolk;
VIRGINIA   BEACH    POLICE   DEPARTMENT;   PAUL
LANTEIGNE,    Sheriff    of    VBCC;    MEDICAL
CONTRACTOR, VBCC; POLICE CHIEF, Virginia
Beach,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:06-cv-00509-RBS)


Submitted:   April 20, 2007                   Decided:   May 7, 2007


Before MOTZ and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Michael John Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Michael John Brown appeals from the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) complaint for failure

to state a claim upon which relief can be granted.                 We have

reviewed the record and find no reversible error, as Brown failed

to adequately allege that his injuries were the result of an

intentional exercise of force by police officers in violation of

the Fourth Amendment.*    See Vathekan v. Prince George’s County, 154

F.3d 173, 178 (4th Cir. 1998).      Therefore, we affirm the district

court’s ruling and deny Brown’s motion for appointment of counsel.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




      *
      Brown has failed to clearly address the district court’s
dismissal of any of his other claims; therefore, review of those
claims on appeal has been waived.      See Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999); 4th Cir. R.
34(b).

                                  - 3 -